DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to Applicant’s communications filed on November 18, 2021 in which claims 1 and 10 are amended. Claims 6 and 15-21 are cancelled. Thus, claims 1-5 and 7-14 are pending and have been examined.  The Allowable Subject matter is discussed below. 

				Allowable Subject Matter
2.	Claims 1-5 and 7-14 are allowed. 
3.	The following is the examiner’s reasons for patent eligibility under 35 USC 101: 
	The steps in the independent claim 1 of “providing a graphical user interface for an order management system/execution management system for permitting remote access by an end user to at least one exchange server, the graphical user interface providing centralized global control to the end user; providing at least one co-located server for receiving remote transmissions from the end user via the order management system/execution management system and communicating with the at least one exchange server, the at least one co-located server being in close proximity with the at least one exchange server and sharing a same protocol with the exchange server; providing a smart operating system for transmission to the at 

4.	The following is the examiner’s reasons for indicating allowance over prior art: 
	In claims 1 and 10, the prior art of record over Merold et al., U.S. Patent Application Publication Number (2015/0073970 A1) in view of Rooney et al., U.S. Patent Application Publication Number (2014/0180889 A1) in view of Zheng et al., U.S. Patent Application Publication Number (2016/0224370 A1) does not explicitly teach the steps of “encrypting the complex order via a private container;
executing the trade order at the exchange server using the real-time market data feed to mitigate latency characteristics that would otherwise occur under a standard execution procedure; overseeing execution of the trade order via the smart operating system to maintain a real-time slate.” For these reasons, independent claims 1 and 10 are deemed allowable over prior art. Dependent claims 2-5, 7-9 and 11-14 are deemed allowable by virtue of dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Prior Art made of Record
5.     The following prior art made of record and not relied upon is considered pertinent: 
            Howorka, U.S. Patent number (8,296,217 B1) discloses an automated system for using proprietary order flow information to provide an enhanced version of a received market data feed.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN D SHAH whose telephone number is (571)272-2981.  The examiner can normally be reached on 8:00-5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached (571) 270 1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
B.D.S./
Examiner, Art Unit 3693                    

December 14, 2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
December 16, 2021